Citation Nr: 0704495	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for colon cancer. 

2. Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3. Entitlement to service connection for lumbar strain with 
degenerative changes and degenerative disc disease.  

4. Entitlement to service connection for sleep apnea.  

5. Entitlement to service connection for degenerative joint 
disease of the knees.  

6. Entitlement to service connection for degenerative joint 
disease of the ankles.  

7. Entitlement to service connection for degenerative joint 
disease of the right shoulder.  

8. Entitlement to service connection for depression.  

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1960 to March 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

REMAND

In November 2004, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
November 2006, the Board afforded the veteran the opportunity 
for another hearing conducted by a Veterans Law Judge who 
will decide his appeal.  The veteran has indicated that he 
wants another hearing.  

Accordingly, the case is REMANDED for the following action:



Schedule the veteran for a 
videoconference hearing.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

